                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

                                CIVIL NO. 1:19CV7

UNITED STATES OF AMERICA,        )
                                 )
             Plaintiff,          )
                                 )
        v.                       )                    COMPLAINT FOR
                                 )                   FORFEITURE IN REM
APPROXIMATELY $13,205.54 IN U.S. )
CURRENCY SEIZED FROM RAHKIM )
FRANKLIN ON AUGUST 21, 2018 IN )
RUTHERFORD COUNTY, NORTH         )
CAROLINA,                        )
                                 )
             Defendant.          )


      NOW COMES the United States of America, Plaintiff herein, by and through

R. Andrew Murray, United States Attorney for the Western District of North

Carolina, in a civil cause of forfeiture, and respectfully states the following:



                                 INTRODUCTION

      1.     This is a civil action in rem against approximately $13,205.54 in United

States Currency (also identified herein as “the Currency”) seized from Rahkim

Franklin (“Franklin”) during a traffic stop and pursuant to an arrest in Rutherford

County, North Carolina.
                                           1




            Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 1 of 12
      2.     This civil action is brought against the Currency because the Currency

constitutes money furnished or intended to be furnished by any person in exchange

for a controlled substance or listed chemical in violation of 21 U.S.C. §§ 841 and/or

846, proceeds traceable to such an exchange, and/or money used or intended to be

used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846, and is therefore subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

      3.     Procedures for this action are mandated by 21 U.S.C. § 881, 18 U.S.C.

§§ 981, 983, and 984, 19 U.S.C. §§ 1602-1621, and, to the extent applicable, the

Federal Rules of Civil Procedure and accompanying Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

      4.     This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§

1345 and 1355.

      5.     This Court has venue in this matter pursuant to 28 U.S.C. § 1395.

      6.     The Currency was seized within and is now within the Western District

of North Carolina.

      7.     Based on the following facts, verified by United States Department of

Justice, Drug Enforcement Administration, Task Force Officer James Mode, this

action seeks the forfeiture of all right, title, and interest in the Currency.




                                            2




           Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 2 of 12
         RUTHERFORD COUNTY SHERRIFF’S OFFICE CONDUCTS
            TRAFFIC STOP OF FRANKLIN AND ARRESTS HIM

        8.       On the afternoon of August 21, 2018, a Rutherford County Sherriff’s

Office (RCSO) officer observed a white 2016 Honda Accord coupe, North

Carolina License Plate EMM-8340, registered to Franklin, drive past the officer on

Main Street near the intersection of Depot Street in Forest City, North Carolina.

The RCSO officer observed windows darker than legally allowed under North

Carolina General Statute § 20-127 and conducted a traffic stop of the Honda.

        9.       Upon approaching the Honda, the RCSO Officer spoke with the driver

and sole occupant, Franklin. Franklin advised that the windows were tinted at

20% and the officer advised Franklin that the legal limit was 35%. 1

        10.      The RSCO officer asked Franklin to step out of the Honda and, as

Franklin was stepping out of the Honda, the officer noticed the odor of marijuana

emitting from the vehicle. Another officer who arrived later at the scene also

noticed the odor of marijuana emanating from the Honda.

        11.      After Franklin stepped out of the Honda, the RCSO officer who had

stopped Franklin conducted a window tint test meter test of the window and

determined the window tint to be at 16%, and thus illegal in North Carolina.


1
  In North Carolina, officers measure window tint by determining a Visible Light Transmission (VLT) percentage—
a measure of the percentage of light visible through the window and tint film. Pursuant to N.C.G.S. § 20-127(b)(1),
the “total light transmission of the tinted window shall be at least thirty-five percent (35%).”
                                                        3




              Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 3 of 12
      12.    The RCSO officer issued a ticket to Franklin on the window tint

violation and then asked Franklin about the odor of marijuana emanating from the

Honda. Franklin became agitated and disputed that there was marijuana in the

vehicle. Based on the odor, officers of RCSO and the Forest City Police

Department conducted a search of the vehicle

      13.    Law enforcement located marijuana shake inside the vehicle on the

driver’s seat and floorboard.

      14.    Law enforcement also located a loaded Smith and Wesson 9mm semi-

automatic pistol inside the vehicle under the passenger seat. The pistol was

concealed in violation of North Carolina General Statute § 14-269. Law

enforcement arrested Franklin based the concealed weapon violation.

      15.    Upon a search incident to arrest of Franklin, law enforcement located

an illegally concealed credit card knife and $5,900 in Franklin’s right front pocket.

The searches of the Honda and Franklin continued and law enforcement located a

large amount of United States Currency, later determined to be a total of

$7,015.44, in the vehicle console; $210.10 in a plastic bin in the trunk; and $80 in

Franklin’s wallet. This currency totals $13,205.54 and constitutes the Currency

identified for forfeiture herein.




                                          4




            Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 4 of 12
      16.    During the search, Franklin’s family members and his girlfriend,

Shelly Madrano, arrived on scene. Law enforcement recognized Medrano based

on prior encounters with her. Medrano claimed that the currency belonged to her

but did not explain why she had given it to Franklin.

      17.    Medrano claimed that the currency consisted of $14,000 and Franklin

claimed that the Currency consisted of “possibly $8,000” but neither could explain

where she or he worked to earn the Currency.

      18.    Franklin advised, as reflected on a recorded officer body camera, that

he intended to use the Currency to pay-off a loan on his vehicle.

      19.    Law enforcement seized all of the Currency except for the currency in

the console, which law enforcement left in the vehicle since law enforcement

determined that, for purposes of officer safety, the vehicle should be towed to the

Narcotics Building at 207 Fairground Road, Spindale, North Carolina, so that

officers could complete the search in safety .



                         K9 ALERTS TO NARCOTICS

      20.    After law enforcement had towed the Honda to the Narcotics Building,

law enforcement removed the $7,015.44 in currency from the console. Thereafter,

law enforcement placed the $7,015.44 in currency in a paper bag and in a controlled

                                          5




            Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 5 of 12
“line up” with four other paper bags in the hallway of the Narcotics Building. K9

Deputy Jarrett Guffey allowed his partner, K9 Jango, who is trained in detecting

narcotics, to approach each bag and Jango positively alerted only to the bag

containing the $7,015.44.



                PRIOR INCIDENTS INVOLVING FRANKLIN

      21.    Franklin has been implicated in numerous reports and incidents,

including but not limited to incidents involving narcotics. Reports and incidents

include the following:

      a.     On February 4, 2015, law enforcement visited the residence at 121 Hill

Street Forest City, North Carolina, in order to arrest Iykiemie Franklin, Rakhim

Franklin’s brother, on an outstanding warrant for Simple Possession of Schedule II

Controlled Substance in violation of North Carolina General Statute § 90-95 (d)(2).

Although Iykiemie Franklin was not at the residence, law enforcement did locate

Rakhim Franklin and one other individual exiting a laundry room from which an

overwhelming smell of marijuana was emanating. One of the individuals advised

that the two had just smoked marijuana. Although Franklin and the individual

declined consent to search the room, the owner of the residence consented to a search

whereby law enforcement ultimately found two large bags of marijuana in the

                                         6




            Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 6 of 12
laundry room. Iykiemie Franklin later returned to the residence and, after his arrest,

advised law enforcement that he had purchased the marijuana—constituting two

pounds—for $3200 and had also previously purchased as much as ten pounds of

marijuana from the same source of supply. Iykemie Franklin has been convicted in

North Carolina of Felony Possession of Schedule VI Controlled Substance, such

conviction related to an offense on August 10, 2014; Felony Possession of Cocaine,

such conviction related to an offense on January 20, 2015; and Possession of

Controlled Substance in Jail.

      b.     In January 2017, a concerned parent delivered a backpack that

contained three vacuum sealed bags of marijuana to the Forest City Police

Department. The parent advised that the parent had found the backpack while

cleaning the child’s room in the parent’s house. The parent relayed the parent’s

suspicion that Franklin and his family kept the child high on marijuana and paid

small amounts of money to the child so that the child would work for Franklin. The

total amount of marijuana in the bags was 470 grams in the first bag, 469 grams in

the second bag, and 484 grams in the third bag.




                                          7




           Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 7 of 12
               LAW ENFORCEMENT HAS NOT IDENTIFIED
                 LEGITIMATE INCOME FOR FRANKLIN

      22.    Although Franklin purportedly operates a detailing business, law

enforcement has not identified any information to suggest that Franklin serves

customers or generates revenue, much less substantial revenue sufficient to justify

his possession of a large amount of currency, via this business, nor has law

enforcement identified customers at the purported business location.



 LAW ENFORCEMENT HAS IDENTIFIED A HISTORY OF CRIMINAL
CHARGES AGAINST AND CONVICTIONS OF FRANKLIN, INCLUDING
                    DRUG OFFENSES

      23.    Over the course of the past approximately six and a half years,

Franklin has previously been charged in North Carolina with Misdemeanor

Larceny in violation of N.C.G.S. § 14-72(a); Misdemeanor Breaking and/or

Entering in violation of N.C.G.S. § 14-54(b); Larceny of Dog in violation of

N.C.G.S. § 14-81; Contributing to Delinquency of Juvenile in violation of

N.C.G.S. § 14-316.1; Felony Possession of Cocaine in violation of N.C.G.S. § 90-

95(d)(2); Simple Possession of Marijuana in violation of N.C.G.S. § 90-95(d)(4);

Possession of Drug Paraphernalia in violation of N.C.G.S. § 90-113.22(a);

Possession of Counterfeit Bills in violation of N.C.G.S. § 14-119(a); First Degree

Forcible Sex Offense in violation of N.C.G.S. § 14-27.26; Crime Against Nature in
                                         8




            Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 8 of 12
violation of N.C.G.S. § 14-177; Misdemeanor Assault and Battery in violation of

N.C.G.S. § 14-33(a); Communicating Threats in violation of N.C.G.S. § 14-277.1;

Assault by Pointing Gun in violation of N.C.G.S. § 14-34; and First Degree

Kidnapping in violation of N.C.G.S. § 14-39.

      24.    Franklin has previously been convicted in North Carolina of

Misdemeanor Larceny in violation of N.C.G.S. § 14-72(a); Misdemeanor Breaking

and/or Entering in violation of N.C.G.S. § 14-54(b); Contributing to Delinquency

of Juvenile in violation of N.C.G.S. § 14-316.1; and Simple Possession of

Marijuana in violation of N.C.G.S. § 90-95(d)(4).



                        ADMINISTRATIVE FORFEITURE

      25.    Following the seizure, DEA initiated an administrative forfeiture action

against the Currency.

      26.    Franklin filed a claim for the Currency and contended that the Currency

was intended to consummate a real estate transaction.

      27.    Franklin’s administrative forfeiture claim is inconsistent with

Franklin’s comments at the scene of the stop that he intended to use the Currency to

pay-off his car.




                                         9




            Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 9 of 12
         28.     Further, law enforcement contacted the purported real estate or closing

attorney identified in Franklin’s administrative claim. The attorney advised that

Franklin first contacted the attorney about purchase real estate on August 21, 2018

(the same day as the vehicle stop and seizure). Thus, investigation suggests that

Franklin did not plan a real estate purchase prior to the stop and simply fabricated a

story about a real estate purchase in order to support his administrative claim.

         29.     The United States files this Complaint in response to the administrative

claim.



                                      CONCLUSION

         30.     By virtue of the foregoing, all right, title, and interest in the Currency

vested in the United States at the time of the commission of the unlawful act giving

rise to forfeiture, 21 U.S.C. § 881(h), and has become and is forfeitable to the United

States of America.


         WHEREFORE, the United States of America respectfully prays the Court

that:

         (1) a warrant for the arrest of the Defendant be issued;

         (2) due notice be given to all parties to appear and show cause why the

         forfeiture should not be decreed;

                                              10




               Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 10 of 12
(3) judgment be entered declaring the defendant to be condemned and

forfeited to the United States of America for disposition according to law; and

(4) the United States be granted such other and further relief as this Court may

deem just and proper, together with the costs and disbursements of this action,

including but not limited to the expenses of maintenance and protection of

defendant property as required by 28 U.S.C. § 1921.



Respectfully submitted this 7th day of January, 2019.

                                    R. ANDREW MURRAY
                                    UNITED STATES ATTORNEY

                                    s/ Benjamin Bain-Creed
                                    Florida Bar # 0021436
                                    Assistant United States Attorney
                                    Suite 1650, Carillon Building
                                    227 West Trade Street
                                    Charlotte, North Carolina 28202
                                    Telephone: (704) 344-6222
                                    Email: benjamin.bain-creed@usdoj.gov




                                   11




   Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 11 of 12
STATE OF NORTH CAROLINA
COTINTY OF BUNCOME



                                  VERIFICATION

        James Mode deposes and says under penalty of perjury:

        I am a Task Force Officer with the Drug Enforcement Administration and

one of the agents assigned to this case.

        I have read the foregoing Complaint and the factual information contained

therein is true according to the best of my knowledge, information, and belief.




                                                 'ask Force   Officer



STATE OF NORTH CAROLINA
COLINTY OF BI.INCOMBE

        I certifu that
                  James Mode personally appeared before me this day,
acknowledging to me that he signed the foregoing document.

This   the 7*     day of Janudry,2olg.


                                                                NOTARY PUBLIC
                                                              BUNCOMBE COUNT.Y

 €* l.
Notary Public
                         G/"                         I   srnfioF uonrH   cARoLINA



My Commission Expires:                     t_?

                                            12




           Case 1:19-cv-00007 Document 1 Filed 01/07/19 Page 12 of 12
